[5] Since the rendition of the foregoing opinion it has been brought to our attention that while the decree appealed from directs distribution to the "Union Trust Company upon the trust provided by item VI of the will, the section providing for the sister of the testator, which trust we hold to be valid, as well as upon the trusts provided in the other sections of the will which we hold to be invalid, the testator's sister had died subsequent to his death but before the making of the decree, and that that fact is found by the decree of distribution itself. The result was, of course, that the trust provided for in item VI had terminated before the making of the decree, and the decree should not have directed distribution upon that trust, but should merely have distributed to the heirs or successors of the sister the income to which she was entitled under item VI between the death of the testator and her own. Misled by the decree, the incorrect character of which in this respect was not called to our attention, we directed distribution to the trustee named upon the same trust. This error in the decree, also, *Page 65 
should be corrected. It is therefore ordered that our judgment be modified to read as follows:
"The portion of the decree distributing one-third of the estate to the Potter children as pretermitted heirs is affirmed. The portion of the decree distributing a part of the estate to the Union Trust Company of San Francisco is reversed, with direction that in lieu thereof distribution be made to the heirs or successors of the testator's sister, Eveline, of the income of the portion of the estate as to which a trust is declared in her favor by item VI of the will for the period between the testator's death and hers, and that the remainder of the two-thirds of the estate not distributed to the Potter children be distributed to the son and daughter of the testator equally."
All the Justices concurred.
Rehearing denied.
All the Justices concurred.